                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  JOHN O KALU,                             :
                                           :
           Plaintiff                       :
                                           :     CIVIL ACTION NO. 3:19-CV-1621
     v.                                    :
                                           :          (Judge Caputo)
  MR. SPAULDING, WARDEN OF FCI-            :
  ALLENWOOD, et al.,                       :
                                           :
    Defendants                             :

                                       ORDER

      AND NOW, this 24th day of SEPTEMBER 2019, upon consideration of Mr.

Kalu’s motion for appointment of counsel (ECF No. 4), it is hereby ordered that the

motion is DENIED.



                                                /s/ A. Richard Caputo
                                                A. RICHARD CAPUTO
                                                United States District Judge
